Citation Nr: 1226396	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  03-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1979 to May 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) and April 2008 and May 2010 Board remands.

In November 2007, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A Veterans Health Administration (VHA) opinion was obtained by the Board in March 2012.  The Veteran was provided a copy of the opinion in April 2012 and given 60 days from the date of the letter to submit any additional evidence or argument.  The Veteran's representative submitted additional argument that same month, but no other response was received.

As noted in the May 2010 Board remand, the issues of entitlement to service connection for a skin disability and a heart disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to December 11, 2009, the Veteran's service-connected sarcoidosis is manifested by Forced Expiratory Volume in one second (FEV-1) of greater than 70% and Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) greater than 70%.  

2.  On and after December 11, 2009, the Veteran's service-connected sarcoidosis is manifested by persistent symptoms, chronic steroid therapy, and FEV-1 of 68.4%.  
CONCLUSIONS OF LAW

1.  Prior to December 11, 2009, the criteria for an initial evaluation in excess of 10 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6600-6846 (2011).

2.  On and after December 11, 2009, the criteria for a 30 percent evaluation, but no more, for sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code 6600-6846 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, an initial VCAA letter regarding service connection was sent in October 2002, and the Veteran has made no assertions of prejudice from defective notice.  Accordingly, regarding the initial evaluation for sarcoidosis, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and medical records from Walter Reed Army Medical Center (WRMC) have been obtained.  Although the Veteran reported treatment by a private medical practitioner, no such records are associated with the claims file.  But in letters dated in August 2009 and May 2010, VA requested that the Veteran provide authorization and consent to release forms for the private provider.  The Veteran did not supply the required forms or the relevant medical records.  VA was thus without the ability to obtain the records.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA has met its duty to assist in this regard.

Additionally, VA provided the Veteran with adequate medical examinations in May 2003, February 2006, and December 2009.  Although the December 2009 examination did not make certain findings regarding the relevant diagnostic criteria, this deficiency was cured via a March 2012 VA medical opinion which addressed the criteria.  The examinations are otherwise adequate because the December 2009 examination was based upon a review of the relevant medical evidence, and the examination reports each contain a thorough history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  Additionally, the Veteran provided testimony at a November 2007 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Furthermore, the Board finds that there has been substantial compliance with its previous April 2008 and May 2010 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The April 2008 remand requested that the AMC contact the Veteran and request she provide relevant private medical records or authorization and consent to release forms for those records and provide the Veteran an appropriate examination.  A compliant letter was sent in August 2009.  The Veteran did not submit the records or the release forms.  In December 2009 an appropriate examination was provided.  The May 2010 remand directed the AMC to contact the Veteran and request she send in the relevant records or authorization and consent to release forms, obtain medical records from the WRMC, and obtain an addendum opinion to the December 2009 examination, unless the examiner found that a new examination was required.  A compliant letter was sent in May 2010.  The Veteran did not submit records or the release forms.  The WRMC records were obtained in July 2010.  The AMC scheduled two examinations for the Veteran without a determination by a VA examiner that new examination was necessary.  The Veteran did not report to either examination, but the AMC had previously notified her that a medical opinion was being obtained and stated that she did not need to report for an examination.  Thus, the information requested was not obtained upon remand through no fault of the Veteran.  This deficiency, however, was cured by a March 2012 VHA medical opinion that addressed the relevant criteria that had gone unaddressed by the December 2009 VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This rule, however, does not apply here because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In an August 2003 rating decision, the RO granted service connection for sarcoidosis and assigned a noncompensable evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6846, effective September 17, 2002.  The Veteran appealed the evaluation.  In a January 2006 rating decision, the RO assigned a 10 percent evaluation effective September 17, 2002, under 38 C.F.R. § 4.97, Diagnostic Code 6846-6600.  

The hyphenated code used for rating the disability indicates that the disability includes both sarcoidosis, Diagnostic Code 6846, and chronic bronchitis, Diagnostic Code 6600.  See 38 C.F.R. § 4.27 (2011).  For chronic bronchitis, a 10 percent evaluation is assigned for FEV-1 of 71% to 80% predicted value, or FEV-1/FVC of 71% to 80%, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66% to 80% predicted.  A 10 percent evaluation is not provided for sarcoidosis.  38 C.F.R. § 4.97, Diagnostic Code 6846.

In a September 2002 WRMC record, a chest x-ray report impression was no acute disease.  

In a May 2003 VA examination, the Veteran reported a fluctuation of weight of 10 to 11 pounds.  Her symptoms included cough with sputum upon overexertion, climbing stairs, or running.  There were night sweats that sometimes required a change of clothes.  She reported pain and discomfort in the chest area on exertion, usually upon climbing stairs or cleaning her home.  The discomfort mimicked heart palpitations.  She stated she has had episodes of coughing up blood on exertion, which were minor and did not require hospitalization.  The Veteran complained of body aches, rashes, tiredness, headaches, eye pain, and an inability to sleep.  She was on 80 milligrams daily of oral steroids for 6 months beginning in May 2000.  She reported functional impairment resulting from her condition, because she was unable exert herself, climb stairs, or run, as these activities caused coughing and chest pain.  The Veteran had been an office manager since April 2000, and lost time from work intermittently, approximately two days per month.  Upon examination, the lungs were clear to auscultation without wheezing or rales.  An echocardiogram was recommended to evaluate the presence of congestive heart failure, cardiomegaly, or cor pulmonale.  Pulmonary function testing (PFTs) indicated mild obstruction with low vital capacity, possibly from a concomitant restrictive defect.  PFTs were normal after bronchodilator use.  FEV-1 results were 78% and FEV-1/FVC results were 76% and 79%.  The examiner determined that the DLCO test was not indicated to evaluate the lung condition.  The diagnosis was sarcoidosis, which did not seem to cause chronic respiratory failure with carbon dioxide retention.  The examiner found that the Veteran was able to engage in her usual occupation as an officer manager and engage in some activities of daily living despite her conditions.  

In her December 2003 substantive appeal, the Veteran stated that she was prescribed steroids previously but they were stopped because her physician determined that it was not working.  She reported problems breathing, the use of an inhaler, headaches, red eyes, rashes, body aches, and constant tiredness.  She reported losing 18 pounds in two months.  

In a January 2004 WRMC record, a chest x-ray report impression was no evidence of acute cardiopulmonary disease and stable linear density within the lateral right lung consistent with scarring of the subsegmental atelectasis.  In a September 2004 WRMC record, the impression of a chest x-ray report was normal chest.  In a September 2005 WRMC record, the chest x-ray report impression was no acute cardiopulmonary disease.  

A February 2006 VA examination was conducted.  The Veteran reported that she contracts bronchitis twice per year, had previously been on oral steroids for six months, and had current coughs, night sweats, and chest pain.  She had taken antibiotics in the past, used an albuterol inhaler mostly in the summer, and was tired all the time.  Upon examination, there were normal lungs without rales or rhonchi.  A chest x-ray report impression showed no active lung disease.  PFT testing was conducted.  FEV-1 was 88% predicted.  FEV-1/FVC ratio was 79.2 or 96%.  There were normal spirometry results.  The diagnosis was sarcoidosis, without clinical evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  

An August 2006 statement by a VA medical practitioner was provided upon a review of the February 2006 examination and PFT results.  The examiner found that the readings that gave the most accurate representation of the Veteran's physical condition was FEV-1/FVC of 79.2 or 96%.  The examiner noted that the pulmonology department concurred.  

A September 2006 WRMC medical record chest x-ray impression was probably normal chest.  

In a March 2007 submission from the Veteran's representative, it was noted that the Veteran was treated with inhalers for maintenance.  At the November 2007 Board hearing, the Veteran reported an inability to exert herself.  She reported wheezing, that exertion causes tiredness, and that she had to catch her breath a lot.  She also reported chest pain and dry cough.  The Veteran reported flare-ups every three months which caused red eyes, body aches, rashes, night sweats, and a headache.  She reported missing work due to the pain.  

In an April 2009 WRMC record, the chest x-ray report impression was minimal interstitial lung disease versus subtle atelectasis/fibrosis subpleural right upper lung base.  

A December 2009 VA examination was conducted upon review of the claims file including medical records dated from 1984 to 2009.  The Veteran reported fever, night sweats, weight loss, daytime hypersomnolence, and hemoptysis.  The Veteran stated that the last year she had left-sided pleurisy and was hospitalized.  She was treated with a short course of 10 days of prednisone.  In the fall of the current year she had low back pain and was treated with prednisone.  In October 2009, her private doctor conducted chest x-rays, PFTs, and bloodwork.  She stated that the PFTs showed decreased lung function, and she was continued on the prednisone at that time.  There was no history of pneumonia, although there were episodes of bronchitis in 2006 and 2008 for which she was treated with antibiotics.  She denied a medical history of asthma or allergies.  The Veteran reported she had been smoking up to seven cigarettes per day for 30 years, has had a productive cough from the early 1990s, and had no medical history of toxic chemical dust or fume exposure, with the exception of exposure to motor vehicles fumes from working the military motor pool.  She stated her current medications were prednisone of 20 milligrams daily and an albuterol inhaler, two inhalations, every morning.  The Veteran reported she was short of breath after walking for one block on level ground although she could go up one flight of stairs.  She had been unable to jog for the past two years and had trouble lifting a vacuum cleaner or cleaning her house due to shortness of breath.  She could carry only one light bag of groceries.  The Veteran currently worked as Human Resource Manager and on average she lost about one week of work per year due to her respiratory difficulties.  

Upon examination, there were no abnormalities on palpation or percussion of the chest with lungs clear to auscultation.  There was no cervical supraclavicular axillary, epitrochlear of inguinal adenopathy, increased jugular venous pulsation, hepatosplenamegaly, or pedal edema.  PFTs indicated slightly reduced FVC and FEV-1, but normal FEV-1/FVC.  Flow volume loop did not show evidence of airflow.  Borderline reduced FVC may be due to restrictive disease.  The FEV-1 was 68.4% and FEV-1/FVC was 71%.  The chest x-ray was normal.  Sedimentation rate, c-reactive protein, serum chemistries, liver function tests, and agiotensin converting enzyme levels were all normal.  The diagnosis was pulmonary sarcoidosis on daily therapy with prednisone.  

A March 2012 VHA medical opinion was obtained.  The examiner reviewed the relevant medical records.  The examiner determined that there was no chronic hilar adenopathy, cor pulmonale, cardiac involvement with congestive heart failure or progressive disease with fever, night sweats, and weight loss despite treatment.  The examiner also found that the Veteran met the criteria for increased disability as of December 2009 due to steroid treatment.  

When rating respiratory conditions, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 are not combined.  A single rating is assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).  PFTs are required unless the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less (if no such capacity test is of record, use alternative criteria), when pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, when there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If the DLCO test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  Post-bronchodilator studies are required.  38 C.F.R. § 4.96(d)(4).

For sarcoidosis, a 30 percent evaluation is assigned for pulmonary involvement and persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; a 60 percent evaluation is assigned for pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; and a 100 percent evaluation is assigned for cor pulmonale, or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.

For chronic bronchitis, a 30 percent evaluation is assigned for FEV-1 of 56% to 70%, or FEV-1/FVC of 56% to 70%, or DLCO 56% to 65% predicted; a 60 percent evaluation is assigned for FEV-1 of 40% to 55% predicted, or FEV-1/FVC of 40% to 55%, or DLCO of 40% to 55% predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 100 percent evaluation is assigned for FEV-1 less than 40% of predicted value, or FEV-1/FVC less than 40%, or DLCO less than 40% predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Initially, the Board notes that the May 2003 VA examiner determined that DLCO was not indicated for use in evaluation of the Veteran's respiratory disorder.  Additionally, post-bronchodilator results were noted and the condition is rated based on alternative criteria, including FEV-1 and FEV-1/FVC because the maximum oxygen consumption testing was not done.  See 38 C.F.R. § 4.96(d)(1), (2), (4).  

The Board finds that the evidence of record supports a finding of a 30 percent evaluation as of December 11, 2009, but no earlier.  Prior to that date, the evidence of record does not demonstrate the required PFT findings of FEV-1 of 56% to 70%, or FEV-1/FVC of 56% to 70%, or chronic or intermittent low-dose steroid use.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846.  The May 2003 VA examination notes mild obstruction, but normal PFTs after bronchodilator use.  PFT findings were as follows:  FEV-1 of 78% and FEV-1/FVC of 76% and 79%.  The Veteran reported 6 months of steroid use in 2000.  In a December 2003 statement, the Veteran reported that she had been prescribed steroids but was taken off as the steroids were not helpful.  The February 2006 VA examination report noted current inhaler use, but no steroids.  PFT findings were as follows:  FEV-1 of 88% and FEV-1/FVC of 96%.  At that examination, the Veteran reported steroid use for a six-month period in 2000.  Thus, any steroid use was prior to the appeal period and the PFTs do not meet the required levels.  Accordingly, prior to December 11, 2009, an initial evaluation in excess of 10 percent is not demonstrated under Diagnostic Codes 6600 and 6846.  

But in the December 11, 2009 VA examination, the Veteran provided competent and credible lay evidence of daily low-dose (20 milligrams) steroid use for maintenance.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, a 30 percent evaluation is for assignment under Diagnostic Code 6846.  But a 60 percent evaluation is not for assignment as the evidence of record does not demonstrate systemic high dose therapeutic steroids or FEV-1 or FEV-1/FVC of 40-55%.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846.  Moreover, although the Veteran provided competent and credible evidence of fever, night sweats, and weight loss, the evidence is outweighed by the findings of the February 2006 VA examiner and the March 2012 VA medical opinion provider that the evidence of record does not show congestive heart failure, cor pulmonale, or progressive pulmonary disease.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the Board must analyze the credibility and probative value of the evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran); Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  Accordingly, a 30 percent evaluation, but no higher, is assigned effective December 11, 2009.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's sarcoidosis does not involve diseases of the nose and throat, pulmonary tuberculosis, nontuberculous diseases, bacterial infections of the lungs, mycotic lung disease, or restrictive lung disease.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24, 6701-32, 6817-20, 6822-24, 6834-39, 6840-45 (2011).  Additionally, the evidence of record does not demonstrate incapacitating episodes of infection, asthma, pulmonary emphysema, chronic obstructive pulmonary disease, or sleep apnea.  See 38 C.F.R. § 4.97, Diagnostic Codes 6601, 6602, 6603, 6604, 6847 (2011).  Under the General Rating Formula for Interstitial Lung Disease, a 30 percent evaluation is assigned for FVC of 65% to 74% predicted, or DLCO of 56% to 65% predicted; a 60 percent evaluation is assigned for FVC of 50% to 64% predicted, or; DLCO of 40% to 55% predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; and a 100 percent evaluation is assigned for FVC of less than 50% predicted, or DLCO less than 40% predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6825-33 (2011).  Here, the May 2003 VA examination noted FVC of 84%; the February 2006 VA examination indicated FVC of 92%; and the December 2009 VA examination FVC was 78%.  Thus, at no time does the General Rating Formula provide for an evaluation in excess of those currently assigned herein.  As noted above, DLCO and maximum exercise capacity testing was not indicated.  Accordingly, alternative diagnostic codes do not provide for increased evaluations at any time during the appeal period.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected sarcoidosis but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's sarcoidosis, as the criteria assess PFTs, steroid therapy, systemic complications of respiratory disorders, and other functional limitations.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, the evidence of record does not warrant ratings in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against higher evaluations than those assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to December 11, 2009, an initial evaluation in excess of 10 percent for sarcoidosis is denied.

On and after December 11, 2009, a 30 percent evaluation, but no more, for sarcoidosis is granted, subject to the laws and regulations governing the payment of monetary benefits. 



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


